 

Exhibit 10.53

THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE UNDERLYING SHARES WHICH MAY
BE ACQUIRED UPON EXERCISE HEREOF HAVE BEEN ACQUIRED FOR INVESTMENT ONLY AND NOT
WITH A VIEW TO DISTRIBUTION THEREOF. THE SECURITIES EVIDENCED BY THIS
CERTIFICATE HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF
ANY JURISDICTION. THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE
UNDERLYING SHARES WHICH MAY BE ACQUIRED UPON EXERCISE MAY NOT BE SOLD OR OFFERED
FOR SALE UNLESS AN APPROPRIATE REGISTRATION STATEMENT UNDER APPLICABLE
SECURITIES LAWS IS THEN IN EFFECT WITH RESPECT THERETO, OR UNLESS AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER IS PROVIDED THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH LAWS.

 

    Warrant to Purchase Date: October 18, 2010         62,500    

Shares of Common Stock,

as herein described

No. 318

LOGO [g111212ex10_53pg001.jpg]

Company

 

 

Common Stock Purchase Warrant

 

 

Article 1. General Provisions.

This certifies that Steven and Evangelia Tsengas (the “Holder”), is entitled to
purchase, at any time on or after October 18, 2010 (the “Effective Date”) and on
or before October 18, 2015 (the “Expiration Date”), that number of fully paid
and non-assessable shares of Common Stock, without par value, of OURPET’S
COMPANY, a corporation incorporated under the laws of the State of Colorado (the
“Company”), as set forth above, at the exercise price of $0.98 U.S. per share,
all subject to adjustment as hereinafter provided.



--------------------------------------------------------------------------------

 

Article 2. Duration and Exercise of Warrants.

Section 2.01 Duration of Warrants. This Warrant may be exercised at any time on
or after the Effective Date and prior to the close of business on the Expiration
Date.

Section 2.02 Terms of Exercise. This Warrant shall entitle the holder hereof to
purchase the number of shares of Common Stock set forth in Article 1, subject to
adjustment as herein provided (the “Warrant Shares”), upon payment of the amount
per share set forth in Section 1.01, subject to adjustment as herein provided
(the “Exercise Price”).

Section 2.03 Exercise of Warrant.

(a) This warrant may be exercised in whole or in part by surrendering it,
together with a subscription in the form attached hereto duly executed,
accompanied by a certified or official bank check (or such other form of payment
as the Company may accept) in payment of the Exercise Price. Warrants may be
surrendered at the Company’s corporate offices indicated in Section 7.02 hereof,
or as such corporate office may be relocated from time to time.

(b) Notwithstanding the foregoing, the Holder may, without the payment of cash
or other consideration (other than the surrender of the right to purchase
certain Warrant Shares implicit in the following formula), exercise this Warrant
for “Net Warrant Shares”. The Holder shall provide written notice to the Company
specifying the gross number of Warrant Shares as to which this Warrant is then
exercised. The number of Net Warrant Shares deliverable upon such exercise will
be determined by the following formula: Net Warrant Shares = [WS x (CP -
EP)]/CP, where “WS” is the gross number of Warrant Shares as to which this
Warrant is to be exercised; “CP” is the average market price of the Common Stock
on the ten (10) trading days preceding the date of the request to exercise this
Warrant; and “EP” shall mean the then applicable Exercise Price.

(c) This Warrant shall be exercisable during the period provided in Section 2.01
at any time or in whole or from time to time in part. As soon as practicable
after the Warrant has been so exercised, the Company shall issue and deliver or
cause to be delivered to, or upon the order of, the holder of the Warrant, in
such name or names as may be directed by such holder, a certificate or
certificates for the number of full Warrant Shares to which such holder is
entitled and, if this Warrant shall not have been exercised in full, a new
Warrant for the number of shares of Common Stock as to which this Warrant shall
not have been exercised, subject to the surrender of the right to purchase
certain Warrant Shares implicit in the exercise of this Warrant under
Section 2.03(b). This Warrant, when so surrendered, shall be cancelled by or on
behalf of the Company.

Section 2.04 Common Stock Issued Upon Exercise of Warrant.

(a) All Warrant Shares shall be duly authorized, validly issued, fully paid and
nonassessable. The Company shall pay all documentary stamp taxes attributable to
the initial issuance of Warrant Shares. The Company shall not be required,
however, to pay any tax imposed in connection with any transfer involved in the
issue of the Warrant Shares in a name other than that of that holder of this
Warrant upon exercise. In such case, the Company shall not be required to issue
any certificate for Warrant Shares until the person or persons requesting the



--------------------------------------------------------------------------------

same shall have paid to the Company the amount of any such tax or shall have
established to the Company’s satisfaction that the tax has been paid or that no
tax is due.

(b) Irrespective of the date of issue of certificates for any Warrant Shares
acquired upon exercise of this Warrant, each person in whose name any
certificate is issued shall be deemed to have become the holder of record of the
Warrant Shares represented thereby on the date on which this Warrant was
exercised and payment of the Exercise Price was tendered as provided in
Section 2.03 with respect to such Warrant Shares.

Article 3. Anti-Dilution Provisions.

Section 3.01 Adjustment of Exercise Price and Number of Warrant Shares. The
Exercise Price shall be subject to adjustment from time to time as provided in
this Article 3. Upon each adjustment of the Exercise Price, the holder of this
Warrant shall be entitled to purchase, at the Exercise Price resulting from such
adjustment, the number of Warrant Shares, calculated to the nearest full share,
obtained by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of Warrant Shares purchasable pursuant to the
provisions of this Warrant immediately prior to such adjustment and dividing the
product thereof by the Exercise Price resulting from such adjustment.

Section 3.02 Stock Dividends. If the Company shall declare a dividend or any
other distribution upon any capital stock which is payable in shares of Common
Stock, the Exercise Price shall be reduced to the quotient obtained by dividing
(i) the number of shares of Common Stock outstanding immediately prior to such
declaration multiplied by the then effective Exercise Price by (ii) the total
Common Stock and all convertible securities issuable in payment of any dividend
or other distribution upon the capital stock of the Company shall be deemed to
have been issued or sold without consideration.

Section 3.03 Stock Splits and Reverse Stock Splits. If the Company shall
subdivide its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price shall be proportionately reduced and the number of
Warrant Shares issuable upon exercise of this Warrant shall be proportionately
increased. If the Company shall combine the outstanding shares of Common Stock
into a smaller number of shares, the Exercise Price shall be proportionately
increased and the number of Warrant Shares issuable upon exercise of this
Warrant shall be proportionately decreased.

Section 3.04 Reorganizations. If any capital reorganization or reclassification
of the Company, or any consolidation or merger of the Company with another
corporation, shall be affected in such a way that the holders of the Common
Stock shall be entitled to receive securities or assets with respect to or in
exchange for shares of Common Stock, adequate provision shall be made, prior to
and as a condition of such reorganization, reclassification, consolidation or
merger whereby the holder of this Warrant shall have the right to receive, upon
the terms and conditions specified herein and in lieu of the Warrant Shares
otherwise receivable upon the exercise of this Warrant, such securities or
assets as may be issued or payable with respect to or in exchange for the number
of outstanding shares of Common Stock equal to the number of Warrant Shares
otherwise receivable had such reorganization, reclassification, consolidation or
merger not taken place. In any such case appropriate provision shall be made



--------------------------------------------------------------------------------

with respect to the rights and interests of such holder so that the provisions
of this Warrant shall be applicable with respect to any securities or assets
thereafter deliverable upon exercise of this Warrant. The Company shall not
affect any such consolidation or merger unless prior to or simultaneously with
the consummation thereof the survivor or successor corporation resulting from
such consolidation or merger shall assume by written instrument delivered to the
holder of this Warrant the obligation to deliver to such holder such securities
or assets as such holder may be entitled to receive.

Section 3.05 Form of Warrant. This Warrant need not be changed because of any
adjustment to the Exercise Price or any change in the amount or nature of
securities issuable or deliverable pursuant to this Article 3. The Company may,
however, in its discretion, at any time change the form of Warrants to reflect
any such change in the amount or nature of securities issuable or deliverable
upon exercise, provided such change in form does not otherwise affect the
substance thereof.

Article 4. Other Provisions for Protection of Warrantholders.

Section 4.01 Reservation of Shares. The Company shall at all times reserve and
keep available such number of shares of its authorized but unissued Common Stock
as shall from time to time be sufficient to permit the exercise of all
outstanding Warrants. If at any time the number of authorized but unissued
shares of Common Stock shall not be sufficient for such purpose, the Company
will take such action as, in the opinion of its counsel, may be necessary to
increase its authorized but unissued Common Stock to such number of shares as
shall be sufficient for such purpose.

Section 4.02 Lost and Misplaced Warrant Certificates. If any Warrant becomes
lost, stolen, mutilated or destroyed, the Company will, on such terms as to
indemnify or otherwise as it may in its discretion impose, issue a new Warrant
of like denomination, tenor and dates as the Warrant so lost, stolen, mutilated
or destroyed. Any such new Warrant shall constitute an original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated
or destroyed Warrant shall at any time be enforceable by anyone.

Section 4.03 Enforcement of Warrant Rights. All rights of action are vested in
the respective holders of the Warrants. Any holder of any Warrant may, in his
own behalf and for his own benefit, enforce, and may institute and maintain any
suit, action or proceeding against the Company suitable to enforce, or otherwise
in respect of, his right to exercise his Warrant for the purchase of the number
of Warrant Shares issuable or deliverable in exchange therefor.

Article 5. Transfer and Ownership of Warrants.

Section 5.01 Negotiability and Ownership. The Warrants have been, and, if the
Warrants are exercised, the Warrant Shares will be, acquired for the account of
the holder for investment and not with a view to resale or further distribution
thereof. This Warrant shall be transferable by the holder hereof only in
compliance with applicable securities laws. Any attempted transfer in
contravention of this Section shall be null and void. Any such transferee may be
required to execute an investment letter containing representations and
warranties as to his or her investment



--------------------------------------------------------------------------------

intent, financial sophistication and ability to bear the risk of any investment
in the Warrants or the Warrant Shares and to satisfy the Company of the bona
fide nature of such representations.

Section 5.02 Exchange of Warrants. At any time after the issuance and prior to
expiration, this Warrant may be surrendered at the corporate offices of the
Company for exchange and, upon cancellation hereof, one or more new Warrants
shall be issued as requested by the holder for the same aggregate number of
shares.

Article 6. Miscellaneous Provisions.

Section 6.01 Closing of Books. The Company will at no time close its transfer
books against the transfer of any warrant or of any shares of Common Stock
issued or issuable upon the exercise of any warrant in any manner which
interferes with the timely exercise of this Warrant.

Section 6.02 Modification and Waiver. This Warrant and any provision hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.

Section 6.03 Descriptive Headings and Governing Law. The description headings of
the several articles, sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant. This Warrant
shall be construed and enforced in accordance with, and the rights of the
parties shall be governed by, the laws of the State of Ohio, without regard to
conflict of laws principles.

Section 6.04 Notices to Warrant Holders. Any notice or other document required
or permitted to be given or delivered to the Holder shall be delivered at, or
sent by certified or registered mail to, such holder at its, his or her address
appearing on the Company’s Warrant register. Any notice or other document
required or permitted to be given or delivered to the Company shall be delivered
at, or sent by certified or registered mail to, the Company at 1300 East Street,
Fairport Harbor, Ohio, 44077. Any notice so addressed and mailed by registered
or certified mail shall be deemed to be given when so mailed. Any notice so
addressed and otherwise delivered shall be deemed to be given when actually
received by the addressee.

IN WITNESS WHEREOF, this Warrant has been executed on behalf of the Company on
October 18, 2010.

 

OURPET’S COMPANY By:  

 

  Scott R. Mendes-Chief Financial Officer



--------------------------------------------------------------------------------

 

ASSIGNMENT

To be executed by the registered holder to effect a transfer of the within
Warrant, subject to the restrictions imposed by Section 5.01 of the Warrant.

FOR VALUE RECEIVED, the undersigned registered holder hereby sells, assigns and
transfers unto

 

 

 

      (Address)

 

the right to purchase the Common Stock evidenced by the within Warrant, and does
irrevocably constitute and appoint                      to transfer the said
right on the books of the Company, with full power of substitution.

 

Dated:  

 

SIGNATURE  

 

NOTICE: The signature to this Assignment must correspond with the name as
written upon the face of the within Warrant, in every particular, without
alteration or change whatsoever, and must be guaranteed by a bank or trust
company, or be a firm having membership on a registered national securities
exchange.



--------------------------------------------------------------------------------

 

EXERCISE OF WARRANT

The undersigned, registered holder or assignee of such registered holder of the
within Warrant, hereby (1) subscribes for                      shares of Common
Stock which the undersigned is entitled to purchase under the terms of the
within Warrant, (2) makes the full cash payment therefore called for by the
within Warrant, and (3) directs that the Common Stock issuable upon exercise of
said Warrant be issued as described hereunder.

 

 

 

(Address)

 

(Signature)

 

Dated:  

 

NOTICE: The signature to this Assignment must correspond with the name as
written upon the face of the within Warrant, in every particular, without
alteration or change whatsoever, and must be guaranteed by a bank or trust
company, or be a firm having membership on a registered national securities
exchange.

[This form shall be modified by the Holder and the Company as appropriate in the
event Holder exercises the Warrant, in whole or in part, in accordance with
Section 2.03(b) of the Warrant.]